                                                        U.S. Department of Justice


                                                        Tax Division
Trial Attorney: Ali Gadelhak                            Please reply to:   Civil Trial Section, Northern Region
Attorney’s Direct Line: 202-307-0854                                       P.O. Box 55
Fax No.: 202-514-5238                                                      Washington, D.C. 20044
Ali.Gadelhak@usdoj.gov

                                                       April 21, 2020
Via ECF

The Hon. Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                 Re:     United States v. Moshe Lax, et al.,
                         18-cv-040610-ILG-PK (E.D.N.Y)

Dear Judge Kuo:

        I write to request an order extending the fact discovery deadline. Fact discovery closes on
May 7, 2020. One previous extension has been requested, and was granted. The United States is
requesting a nine-month extension for the close of fact discovery, until February 8, 2021. All
parties have consented to this request.

        As explained below, good cause exists to extend the fact discovery deadline. The United
States has diligently prepared it case, issuing 27 sets of written discovery, serving 40 subpoenas,
and filing three motions to compel. But in an effort to avoid court interventions and in part due to
the coronavirus pandemic, the United States has granted numerous extensions to respond to its
discovery requests. Certain non-parties served with subpoenas that flatly refuse to comply.
Moreover, the global disruption caused by the coronavirus pandemic means that some facets of
discovery – such as depositions – are more difficult to conduct.1 The Court should find good
cause exists to modify the scheduling order to ensure that critical discovery – which has been
delayed through no fault of the United States – can be completed.

I.      Background




1
  Until recently, the Tax Division had not determined if video depositions would comply with the
taxpayer confidentiality requirements under 26 U.S.C. § 6103. Now that it has determined that
there may be 6103-compliant services, we still need to determine logistics for such depositions.
In addition, some depositions will be best done in person when we are able.

                                                 -1-
                                               -2-

        This case stems from a series of sophisticated schemes engineered to deplete assets from
the Chaim Lax Estate (the “Estate”) in order to avoid having to use those assets to satisfy Chaim
Lax’ tax liabilities of over $61,000,000. Ten sophisticated schemes are at issue in this case; one
of these schemes alone involves the transfer of over twenty-one real property holding companies
– containing property with a gross value over $152,779,000 – in exchange for a self-canceling
installment note from a family trust.

II.    Status of Discovery

       On October 8, 2019, the Court entered an amended scheduling order setting a fact
discovery deadline of May 7, 2020. Doc. 141. Since October 8, 2019, the United States served
numerous discovery requests. This includes:

              Served a second set of requests for documents on defendant Moshe Lax and Zlaty
               Schwartz.
              Served over 19 third-party subpoenas, including requests for bank records,
               medical records, and documents from key third-parties who were close business
               associates with Moshe Lax.
              Filed a motion to compel as to a non-party witness that the United States believes
               has critical information regarding the issues at bar.
              Conducted ongoing discussions with defendants Moshe Lax and Zlaty Schwartz
               regarding incomplete discovery responses.
              Conducted ongoing discussions with third-party subpoena recipients regarding the
               scope and timing of subpoena responses, including the manner in which privilege
               review would occur.

III.   Standard

         Trial courts have broad authority to oversee and fashion discovery as appropriate for each
case. City of Almaty, Kazahkstan v. Ablayzov, 2018 WL 2148430, at *1 (S.D.N.Y. May 20,
2018) (collecting cases). Where, as here, a scheduling order has been entered by the Court
pursuant to Federal Rule of Civil Procedure 16(b), the schedule may be modified “for good
cause.” Fed. R. Civ. P. 16(b)(4). “Whether good cause exists turns on the diligence of the
moving party.” Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009) (internal quotations and
citations omitted). In the context of a contested motion to extend discovery, courts also consider
the following additional factors: “(1) the discovery already conducted in the case; (2) the specific
additional discovery sought by the parties; (3) unavoidable obstacles faced by the parties in
obtaining discovery that may necessitate a longer discovery schedule, such as the need for
extensive non-party discovery, the complexity and volume of electronically stored information
(ESI) to be retrieved, processed, reviewed and produced, the need for extraterritorial discovery,
which may involve cumbersome or slow procedures, and the volume of documents withheld
based on privilege and disputes over same; (4) avoidable obstacles that have caused delays, such
as a failure of the parties to cooperate in discovery in conformance with their obligations under
Rule 1 of the Federal Rules of Civil Procedure; and (5) the need for the Court to ensure that
                                                -3-

disputes are resolved fairly and efficiently, while minimizing costs to the parties to the greatest
extent possible.” Ablyazov, 2018 WL 2148430, at *1.

IV.    Good Cause Exists to Extend the Discovery Deadline

       The United States does not relish extending discovery and is diligently preparing its case.
However, the current pandemic has significantly hampered the United States’ ability to conduct
meaningful discovery. Good cause exists to extend the discovery deadline for two reasons: 1) the
United States is currently unable to conduct depositions, and 2) discovery disputes are ongoing
on outstanding party and third-party requests which may precipitate motions to compel.

        The main issues in the case relate to fraudulent transfers made by some defendants. The
United States will need evidence beyond documents to prove its case. As such, we anticipate
conducting numerous depositions of defendants and non-parties. Most potential deponents are
located in New York, but some are out outside New York. New York, like other states, is
currently under a stay-at-home order that severely restricts conducting non-essential business.
The Department of Justice, Tax Division has received guidance to not travel for business and
instead to seek prior approval with the understanding that almost all official travel will not be
allowed. The United States’ ability to effectively make its case will be impaired if the current
discovery deadline is not extended.

        Further, discovery disputes are ongoing. As reported to the Court in the aforementioned
status report, the United States requested documents from defendant Moshe Lax. He claimed that
a law firm, Porzio, Bromberg & Newman P.C., has the documents. We subpoenaed Porzio and
have negotiated with them since November to release the documents to us or to Moshe Lax.
This dispute remains ongoing. Another outstanding discovery issue relates to a subpoena served
on non-party Martin Ehrenfeld. We believe that Mr. Ehrenfeld was a key business associate of
Moshe Lax and is in possession of relevant, discoverable evidence. Mr. Ehrenfeld has indicated
that the subpoenaed documents may be subject to a Kovel agreement, but refuses to provide a
copy of the agreement or even definitely acknowledge that the agreement actually exists. There
is currently a pending motion to compel against him. Other subpoenaed third-parties and their
counsel have been adversely impacted by Covid-19, and have requested additional time to gather
and review potentially responsive and/or privileged documents. These are a few examples of the
difficulties we have faced in conducting discovery. These facts clearly establish good cause.

       Accordingly, the United States respectfully requests that the Court enter the attached
revised, proposed scheduling order.

                                                              Respectfully submitted,


                                                              /s/ Ali Gadelhak
                                                              ALI GADELHAK
                                                              Trial Attorney
Cc:    All counsel and Moshe Lax (via ECF)                    Civil Trial Section, Northern Region
